ORDER
PER CURIAM.
Movant, Randy Hendrix, appeals from the judgment denying his Rule 24.035 motion for post-conviction relief. He contends his plea attorney failed to inform him about his right to testify, thereby rendering his guilty plea unknowing and involuntary.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a mem’oran-dum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).